Exhibit 10.1
 
Commercial Lease Agreement
 
This Commercial Lease Agreement ("Lease") is made and effective January 01,
2010  by and between UEC Properties, LLC ("Landlord") and UEC Electronic, LLC
("Tenant").
 
Landlord is the owner of land and improvements commonly known and numbered as
5914 and 5918 Howard Street, Hanahan, S.C. 29410 and legally described as
follows (the "Buildings"): Letters A thru F-A, Book M, Page 155, Berkely County,
South Carolina .
 
Landlord makes available for lease; the buildings, parking and exterior grounds
designated as building 1 & 2 at 5914 and 5918 Howard Street, Hanahan, S.C. 29410
(the "Leased Premises").
 
Landlord desires to lease the Leased Premises to Tenant, and Tenant desires to
lease the Leased Premises from Landlord for the term, at the rental and upon the
covenants, conditions and provisions herein set forth.
 
THEREFORE, in consideration of the mutual promises herein, contained and other
good and valuable consideration, it is agreed:
 
1.  Term.
 
A. Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby
leases the same from Landlord, for an "Initial Term" beginning 1/01/2010 and
ending 12/31/2014. Landlord shall use its best efforts to give Tenant possession
as nearly as possible at the beginning of the Lease term. If Landlord is unable
to timely provide the Leased Premises, rent shall abate for the period of delay.
Tenant shall make no other claim against Landlord for any such delay.
 
B. Tenant may renew the Lease for one extended term of 3 years. Tenant shall
exercise such renewal option, if at all, by giving written notice to Landlord
not less than ninety (90) days prior to the expiration of the Initial Term. The
renewal term shall be at the rental set forth below and otherwise upon the same
covenants, conditions and provisions as provided in this Lease.
 
2.  Rental.
 
A.  Tenant shall pay to Landlord during;
 
•  the initial Term rental of $259,700 per year for year 2010, payable in
installments of $21,642 per month,
•  during the following 1 year Term rental of $270,088 per year for year 2011,
payable in installments of $22,507 per month,
•  during the following 1 year Term rental of $280,892 per year for year 2012,
payable in installments of $23,408 per month,
•  during the following 1 year Term rental of $292,127 per year for years 2013,
payable in installments of $24,344 per month,
•  during the following 1 year Term rental of $303,812 per year for years 2014,
payable in installments of $25,318 per month.
•  Subsequent years Term rental will be at the 2014 rate plus a 4% annual
increase until amended by mutual agreement between the Landlord and the Tenant.
 
Each installment payment shall be due in advance on the first day of each
calendar month during the lease term to Landlord at 5914 Howard Street, Hanahan,
S.C.29410 or at such other place designated by written notice from Landlord or
Tenant. The rental payment amount for any partial calendar months included in
the lease term shall be prorated on a daily basis.
 
3.  Use
 
(reserved)
 
4.  Sublease and Assignment.
 
Tenant shall have the right without Landlord's consent, to assign this Lease to
a corporation with which Tenant may merge or consolidate , to any subsidiary of
Tenant, to any corporation under common control with Tenant, or to a purchaser
of substantially all of Tenant's assets . Except as set forth above, Tenant
shall not sublease all or any part of the Leased Premises, or assign this Lease
in whole or in part without Landlord's consent, such consent not to be
unreasonably withheld or delayed.
 
5.  Repairs.
 
During the Lease term, Tenant shall make, at Tenant's expense, all necessary
repairs to the Leased Premises. Repairs shall include such items as routine
repairs of floors, walls , ceilings, and other parts of the Leased Premises
damaged or worn through normal occupancy, except for major mechanical systems or
the roof, subject to the obligations of the parties otherwise set forth in this
Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Alterations and Improvements.
 
Tenant, at Tenant's expense, shall have the right following Landlord's consent
to remodel, redecorate, and make additions, improvements and replacements of and
to all or any part of the Leased Premises from time to time as Tenant may deem
desirable, provided the same are made in a workmanlike manner and utilizing good
quality materials. Tenant shall have the right to place and install personal
property, trade fixtures, equipment and other temporary installations in and
upon the Leased Premises, and fasten the same to the premises. All personal
property, equipment, machinery, trade fixtures and temporary installations,
whether acquired by Tenant at the commencement of the Lease term or placed or
installed on the Leased Premises by Tenant thereafter, shall remain Tenant's
property free and clear of any claim by Landlord. Tenant shall have the right to
remove the same at any time during the term of this Lease provided that all
damage to the Leased Premises caused by such removal shall be repaired by Tenant
at Tenant's expense.
 
7.  Property Taxes.
 
Tenant shall pay, prior to delinquency, all general real estate taxes and
installments of special assessments coming due during the Lease term on the
Leased Premises, and all personal property taxes with respect to Tenant's
personal property, if any, on the Leased Premises.
 
8.  Insurance.
 
A. If the Leased Premises or any other part of the Building is damaged by fire
or other casualty resulting from any act or negligence of Tenant or any of
Tenant's agents, employees or invitees, rent shall not be diminished or abated
while such damages are under repair, and Tenant shall be responsible for the
costs of repair not covered by insurance.
 
B. Landlord shall maintain fire and extended coverage insurance on the Building
and the Leased Premises in such amounts as Landlord shall deem appropriate.
Tenant shall be responsible, at its expense, for fire and extended coverage
insurance on all of its personal property, including removable trade fixtures,
located in the Leased Premises.
 
C. Tenant and Landlord shall, each at its own expense, maintain a policy or
policies of comprehensive general liability insurance with respect to the
respective activities of each in the Building with the premiums thereon fully
paid on or before due date, issued by and binding upon some insurance company
approved by Landlord, such insurance to afford minimum protection of not less
than $1,000,000 combined single limit coverage of bodily injury, property damage
or combination thereof . Landlord shall be listed as an additional insured on
Tenant's policy or policies of comprehensive general liability insurance, and
Tenant shall provide Landlord with current
 
Certificates of Insurance evidencing Tenant's compliance with this Paragraph.
Tenant shall obtain the agreement of Tenant's insurers to notify Landlord that a
policy is due to expire at least (10) days prior to such expiration. Landlord
shall not be required to maintain insurance against thefts within the Leased
Premises or the Building.
 
9.  Utilities.
 
Tenant shall pay all charges for water, sewer, gas, electricity, telephone and
other services and utilities used by Tenant on the Leased Premises during the
term of this Lease unless otherwise expressly agreed in writing by
Landlord.Tenant shall pay such amounts within fifteen (15) days of invoice.
Tenant acknowledges that the Leased Premises are designed to provide standard
office use electrical facilities and standard office lighting.
 
10.  Signs.
 
Following Landlord's consent, Tenant shall have the right to place on the Leased
Premises, at locations selected by Tenant, any signs which are permitted by
applicable zoning ordinances and private restrictions. Landlord may refuse
consent to any proposed signage that is in Landlord's opinion too large,
deceptive, unattractive or otherwise inconsistent with or inappropriate to the
Leased Premises or use of any other tenant. Landlord shall assist and cooperate
with Tenant in obtaining any necessary permission from governmental authorities
or adjoining owners and occupants for Tenant to place or construct the foregoing
signs. Tenant shall repair all damage to the
 
Leased Premises resulting from the removal of signs installed by Tenant.
 
11.  Entry.
 
Landlord shall have the right to enter upon the Leased Premises at reasonable
hours to inspect the same, provided Landlord shall not thereby unreasonably
interfere with Tenant's business on the Leased Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
12.  Parking.
 
During the term of this Lease, Tenant shall have the non-exclusive use in common
with Landlord, their guests and invitees, of the non­ reserved common automobile
parking areas, driveways, and footways , subject to rules and regulations for
the use thereof as prescribed from time to time by Landlord.
 
13.  Damage and Destruction.
 
Subject to Section 8 A. above, if the Leased Premises or any part thereof or any
appurtenance thereto is so damaged by fire, casualty or structural defects that
the same cannot be used for Tenant's purposes, then Tenant shall have the right
within ninety (90) days following damage to elect by notice to Landlord to
terminate this Lease as of the date of such damage. In the event of minor damage
to any part of the Leased Premises, and if such damage does not render the
Leased Premises unusable for Tenant's purposes, Tenant shall promptly repair
such damage at the cost of the Landlord.
 
14.  Default.
 
If default shall at any time be made by Tenant in the payment of rent when due
to Landlord as herein provided, and if said default shall continue for fifteen
(15) days after written notice thereof shall have been given to Tenant by
Landlord, or if default shall be made in any of the other covenants or
conditions to be kept, observed and performed by Tenant, and such default shall
continue for thirty (30) days after notice thereof in writing to Tenant by
Landlord without correction thereof then having been commenced and thereafter
diligently prosecuted, Landlord may declare the term of this Lease ended and
terminated by giving Tenant written notice of such intention, and if possession
of the Leased Premises is not surrendered, Landlord may reenter said premises.
Landlord shall have, in addition to the remedy above provided, any other right
or remedy available to Landlord on account of any Tenant default, either in law
or equity. Landlord shall use reasonable efforts to mitigate its damages.
 
15. Quiet Possession.
 
Landlord covenants and warrants that upon performance by Tenant of its
obligations hereunder, Landlord will keep and maintain Tenant in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Leased
Premises during the term of this Lease.
 
16.  Condemnation.
 
If any legally, constituted authority condemns the Building or such part thereof
which shall make the Leased Premises unsuitable for leasing, this Lease shall
cease when the public authority takes possession, and Landlord and Tenant shall
account for rental as of that date. Such termination shall be without prejudice
to the rights of either party to recover compensation from the condemning
authority for any loss or damage caused by the condemnation . Neither party
shall have any rights in or to any award made to the other by the condemning
authority.
 
17.  Subordination.
 
Tenant accepts this Lease subject and subordinate to any mortgage, deed of trust
or other lien presently existing or hereafter arising upon the Leased Premises ,
or upon the Building and to any renewals, refinancing and extensions thereof,
but Tenant agrees that any such mortgagee shall have the right at any time to
subordinate such mortgage, deed of trust or other lien to this Lease on such
terms and subject to such conditions as such mortgagee may deem appropriate in
its discretion. Landlord is hereby irrevocably vested with full power and
authority to subordinate this Lease to any mortgage, deed of trust or other lien
now existing or hereafter placed upon the Leased Premises of the Building, and
Tenant agrees upon demand to execute such further instruments subordinating this
Lease or attorning to the holder of any such liens as Landlord may request. In
the event that Tenant should fail to execute any instrument of subordination
herein required to be executed by Tenant promptly as requested, Tenant hereby
irrevocably constitutes Landlord as its attorney-in-fact to execute such
instrument in Tenant's name, place and stead, it being agreed that such power is
one coupled with an interest. Tenant agrees that it will from time to time upon
request by Landlord execute and deliver to such persons as Landlord shall
request a statement in recordable form certifying that this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as so modified), stating the dates to which rent and
other charges payable under this Lease have been paid, stating that Landlord is
not in default hereunder (or if Tenant alleges a default stating the nature of
such alleged default) and further stating such other matters as Landlord shall
reasonably require.
 
 
 

--------------------------------------------------------------------------------

 
 
18.  Notice.
 
Any notice required or permitted under this Lease shall be deemed sufficiently
given or served if sent by United States certified mail, return receipt
requested, addressed as follows:
 
If to Landlord to:
 
Phil Ufkes
5914 Howard Street, Hanahan, S.C. 29410
   [Landlord]
 
If to Tenant to:
 
Contracts Dept.
UEC Electronics, LLC
5914 Howard Street, Hanahan, S.C. 29410
   [Tenant]
 
Landlord and Tenant shall each have the right from time to time to change the
place notice is to be given under this paragraph by written notice thereof to
the other party.
 
19.  Brokers.
 
Tenant represents that Tenant was not shown the Premises by any real estate
broker or agent and that Tenant has not otherwise engaged in, any activity which
could form the basis for a claim for real estate commission, brokerage fee,
finder's fee or other similar charge, in connection with this Lease.
 
20.  Waiver.
 
No waiver of any default of Landlord or Tenant hereunder shall be implied from
any omission to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated . One or more waivers by Landlord or Tenant shall
not be construed as a waiver of a subsequent breach of the same covenant, term
or condition .
 
21.  Memorandum of Lease.
 
The parties hereto contemplate that this Lease should not and shall not be filed
for record, but in lieu thereof, at the request of either party, Landlord and
Tenant shall execute a Memorandum of Lease to be recorded for the purpose of
giving record notice of the appropriate provisions of this Lease.
 
22.  Headings.
 
The headings used in this Lease are for convenience of the parties only and
shall not be considered in interpreting the meaning of any provision of this
Lease.
 
23.  Successors.
 
The provisions of this Lease shall extend to and be binding upon Landlord and
Tenant and their respective legal representatives, successors and assigns.
 
24. Consent.
 
Landlord shall not unreasonably withhold or delay its consent with respect to
any matter for which Landlord's consent is required or desirable under this
Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
25.  Performance.
 
If there is a default with respect to any of Landlord's covenants, warranties or
representations  under this Lease, and if the default continues more than
fifteen (15) days after notice in writing from Tenant to Landlord specifying the
default, Tenant  may, at its option and without affecting any other remedy
hereunder , cure such default and deduct the cost thereof from the next accruing
installment or installments of rent payable hereunder until Tenant shall have
been fully reimbursed for such expenditures, together with interest thereon at a
rate equal to the lesser of twelve percent (12%) per annum or the then highest
lawful rate. If this Lease terminates prior to Tenant's  receiving full
reimbursement,  Landlord shall pay the unreimbursed  balance plus accrued
interest to Tenant on demand .
 
26.  Compliance with Law.
 
Tenant shall comply with all laws, orders, ordinances and other public
requirements now or hereafter pertaining to Tenant's use of the Leased Premises.
Landlord shall comply with all laws, orders, ordinances and other public
requirements now or hereafter affecting the Leased Premises.
 
27.  Final Agreement.
 
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.
 
28.  Governing Law.
 
This Agreement shall be governed, construed and interpreted by, through and
under the Laws of the State of South Carolina.
 
 
IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.
 
/s/ Philip J.
Ufkes                                                                         
Philip J. Ufkes, Landlord, UEC Properties, LLC
 
/s/ Lisa
Perkins                                                                            
Lisa Perkins, Contracts Manager, UEC Electronics, LLC
 

 
 
 

--------------------------------------------------------------------------------

 
 
 